Citation Nr: 1111955	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-25 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for gout with left first metatarsophalangeal joint arthritis.   

2.  Entitlement to an evaluation in excess of 30 percent for allergic rhinitis with bilateral maxillary sinusitis, partial nasal obstruction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran's DD Form 214 lists active service from January 1979 to June 1996, with 2 years, 8 months, and 8 days of active service.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In the July 2006 rating decision, the RO denied a claim of entitlement to an evaluation in excess of 10 percent for allergic rhinitis with bilateral maxillary sinusitis, partial nasal obstruction.  In a November 2008 Supplemental Statement of the Case, the RO increased the evaluation to 30 percent, effective March 31, 2006, the date of the Veteran's claim for an increased rating.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's gout with left first metatarsophalangeal joint arthritis is shown to have been manifested by no more than moderate foot injury.  

2.  In March 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal on the issue of entitlement to an increased evaluation for allergic rhinitis with bilateral maxillary sinusitis, partial nasal obstruction, is requested.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 10 percent for gout with left first metatarsophalangeal joint arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5003, 5002, 5284 (2010).

2.  The criteria for withdrawal of an appeal by the Veteran have been met on the issue of entitlement to an increased evaluation for allergic rhinitis with bilateral maxillary sinusitis, partial nasal obstruction.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran in March 2009 submitted a statement indicating his desire to withdraw his appeal on the issue of entitlement to an increased evaluation for allergic rhinitis with bilateral maxillary sinusitis, partial nasal obstruction.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in April 2006 that fully addressed all notice elements and was issued prior to the July 2006 RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence have been identified that should be obtained.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any evidence with respect to the Veteran's claim that should be obtained.  Although the Veteran in June 2008 identified a private treatment provider, the claims file shows that the pertinent records from the private facility are incorporated with the VA treatment records.  

Also, the Veteran was afforded VA fee basis examinations, most recently in June 2008, to evaluate the severity of his gout with left first metatarsophalangeal joint arthritis.  The Board finds that the examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the gout with left first metatarsophalangeal joint arthritis in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In July 2006, the Veteran wrote that a May 2006 examination did not adequately address the severity of his complaints.  The Board finds, to the contrary, that the May 2006 examiner thoroughly discussed the Veteran's complaints, including his symptoms during a flare-up.  Moreover, he subsequently underwent a second examination in June 2008, which likewise thoroughly discussed his symptoms, including during flare-ups.  

The Board acknowledges the Veteran's assertions that his symptoms simply were not captured on examination because, essentially, his disorder was not in flare-up at that time.  In this regard, attention is directed to Ardison v. Brown, 6 Vet. App. 405, 408 (1994), in which it was held that where fluctuating conditions escape detection on examination, VA must conduct an examination during the active stage of the disease.  However, the disability in that case involved the skin and thus has predictable periods or seasons during which heightened symptoms could be expected.  Such does not appear to be the case with the Veteran's gout and thus the Board does not find that the potentially cyclic nature of the disease necessitates another examination here.  See Voerth v. West, 13 Vet. App. 117, 122-3 (1999).  Moreover, in the present case the evidence reveals that many of the Veteran's symptoms are attributable to foot disorders other than gout, further suggesting against a remand for another examination here.  

Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since the June 2008 examination.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran contends that a disability rating higher than 10 percent is warranted for his gout with left first metatarsophalangeal joint arthritis.   

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 41.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his March 2006 claim.

The present Veteran's service-connected left foot disability involves gout with left first metatarsophalangeal joint arthritis.  Ratings of gout are assigned under the schedular criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5017, which re-directs the rater to Diagnostic Code 5002.

Under Diagnostic Code 5002, ratings are assigned for an active process.  A 20 percent evaluation is assigned where there are one or two exacerbations a year in a well-established diagnosis.  A 40 percent evaluation is assigned where there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent evaluation is assigned where there is less than the criteria for a 100 percent evaluation but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  A 100 percent evaluation is assigned where there are constitutional manifestations associated with active joint involvement that are totally incapacitating.

For chronic residuals, such as limitation of motion or ankylosis, favorable or unfavorable, a rating is to be assigned under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis, and that the higher evaluation will be assigned.  38 C.F.R. § 4.71a. 

As indicated, the Veteran's gout involves the left first metatarsophalangeal joint.  Disability ratings for first metatarsophalangeal joint arthritis are assigned under the schedular criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5003, concerning degenerative arthritis, which provides that the disability will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Disabilities of the toes are evaluated under the schedular criteria of Diagnostic Codes 5276 through 5284, concerning the feet.  

Under the provisions of Diagnostic Code 5283, regarding malunion of or nonunion of the tarsal or metatarsal bones, a 10 percent rating is assigned for moderate malunion or nonunion of tarsal or metatarsal bones.  A 20 percent rating is assigned for moderately severe malunion or nonunion of tarsal or metatarsal bones.  The highest rating, 30 percent, is assigned for severe malunion or nonunion of tarsal or metatarsal bones.  

Under Diagnostic Code 5284, which provides rating for other foot injuries, a 10 percent rating is assigned for a moderate foot injury.  A 20 percent rating is assigned for a moderately severe foot injury.  The maximum rating, 30 percent, is assigned for a severe foot injury.  With actual loss of use of the foot, a 40 percent rating is assigned.  See 38 C.F.R. § 4.71a, at Diagnostic Code 5284, Note.

Actual loss of use of the foot is rated as 40 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5283, 5284, Note.

The remaining Diagnostic Codes concerning the feet consist of 5276, regarding acquired flatfoot; 5277, concerning bilateral weak foot; 5278 regarding claw foot (pes cavus), acquired; 5279, pertaining to metatarsalgia, anterior (Morton's disease); 5280, regarding hallux valgus; 5281, addressing hallux rigidus; and 5282, concerning hammer toe.  See 38 C.F.R. § 4.71a.  

Additionally, in evaluating musculoskeletal disabilities, the Board must also consider additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 (regarding arthritis) are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Similarly, degenerative arthritis, where established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  

Here, the Board finds that the service-connected disability picture is manifested by no more than arthritis of the left first metatarsophalangeal joint involving painful motion, which is consistent with moderate foot injury under Diagnostic Code 5284.  Thus, a disability rating in excess of the currently assigned 10 percent is not warranted.  See 38 C.F.R. §§ 4.7, 4.71a. 

In particular, the pertinent evidence during the period of appellate review demonstrating the severity of the disability first includes results of a March 2005 left foot X-ray, which was "unremarkable," showing no abnormalities in the region of the metatarsals and no evidence of a stress fracture or arthritis change.  

In March 2005 at VA, the Veteran complained of foot pain with swelling and redness, especially in the morning.  Physical examination showed redness and swelling of the proximal metatarsals typical of gout and "a little" arthritis as well.  The assessment was foot pain, probably gout.  The Veteran was prescribed Indocin for 3 to 4 days.  

On follow-up at VA in April 2005, the Veteran complained of prior treatment by a private podiatrist, which involved an X-ray and an injection for pain relief.  He noted that the subsequent Indocin from VA had relieved the pain.  He reported one other incidence of similar symptoms lasting for approximately one day.  Physical examination showed no cyanosis, clubbing, edema, or ulcers.  Neurologic examination showed pulses 2+, and sensation intact.  There was no pain with range of motion testing.  The assessment was chronic foot pain versus gout.  The Veteran was advised to continue Ibuprofen, and was referred to podiatry and for uric acid level check.  

The next pertinent evidence consists of a February 2006 VA primary care record.  At that time, the Veteran reported that his symptoms had remained stable since his last visit, with no changes reported.  He denied stiffness, swelling, joint pain and deformities.  Physical examination showed good range of motion, strength, and sensation.  

In connection with his present claim, the Veteran underwent a VA fee basis examination in May 2006.  He complained of pain in the left first metatarsophalangeal joint.  The pain was constant, occurring up to four times per week and lasting as long as three to four days, but up to two weeks.  The pain traveled throughout the foot.  He rated the severity of the pain as 10 out of 10.  The pain required him to stay at a complete rest.  Flare-ups also involved pain and swelling while standing and at rest.  The pain was relieved by Ibuprofen and indomethacin.  He missed work once per month due to his symptoms.  

Physical examination of the left foot did not reveal any signs of abnormal weightbearing.  He did not wear assistive devices such as braces or arch support.  There was no painful motion, tenderness, weakness, edema, atrophy of the musculature or disturbed circulation.  He had slight pes planus bilaterally, but no pes cavus, hammertoe, metatarsalgia, hallux valgus or hallux rigidus.  With regard to functional limitations, the VA examiner found that the Veteran was asymptomatic at the time of the examination, so he had no limited function in walking or standing.  X-rays were within normal limits; uric acid was within normal limits.  The VA examiner was unable to provide a current diagnosis because the condition was in total remission at the time of the examination.  The foot was normal.  The VA examiner commented that flare-ups of pain of the metatarsophalangeal joint were compatible with gout. 

After the May 2006 VA examination, the Veteran and his wife wrote testimonial statements in support of his claim.  They indicated that the Veteran would have foot pain when attempting to get out of bed at night or in the morning.  The pain would be so severe that he could not apply any weight on the foot.  This occurred at least once per week.  He had not sought more frequent treatment due to the length of time required to get appointments at VA.  

In a July 2006, the Veteran wrote a second testimonial statement.  He emphasized that the last VA examination was not performed at a time when he experienced pain or pressure in the foot.  

An August 2006 VA administrative note reflects the Veteran's complaints of gout-type pain.  He was mailed medication.  

Also following the VA examination, the Veteran continued to undergo outpatient treatment at VA.  In April 2007, he complained of left foot pain that bothered him approximately once per week, lasting approximately 2 hours each time.  He described the sensation as "pressing down on needles."  The pain would resolve spontaneously, and it never occurred after running 1 to 2 miles per day.  Physical examination showed left foot with no deformity.  The metacarpophalangeal joint was without pain or synovial thickening.  There was normal sensation.  The assessment was foot pain that "sounds neuritic" with no evidence for gout.  X-rays were not reviewed.  He was prescribed Gabapentin.  

On follow-up at VA in May 2007, the Veteran reported improvement on gabapentin, but he still had episodes of foot pain involving inability to weight bear "sometimes."  An addendum notes that private X-rays from April 2007 were "normal."  

The Veteran then underwent a private podiatry evaluation in August 2007.  He complained of a painful arch.  He had been unable to ambulate or exercise due to discomfort in the region.  Physical examination showed excellent pedal pulses, normal capillary fill time, and no edema.  Skin sensation was intact.  Pain was elicited on palpation of the medial arch of the left foot.  There was mild pes planus deformity and minimal pain in the plantar heel region.  There was mild equinus, but muscle strength and range of motion were normal.  X-rays showed no enesthopathy or fracture.  The assessment was painful plantar heel, most probably due to plantar fasciitis.  He was cast for orthotics.  

In connection with his present claim, the Veteran in June 2008 underwent a second fee basis examination.  At that time, he complained of pain in the left first metatarsophalangeal joint, occurring 2 times per week and lasting for 15 minutes per episode.  The pain was localized and characteristic of sharp, cramping pain, which the Veteran rated as 6 out of 10 in severity.  The pain came on by itself and was relieved by rest or spontaneously.  He could function with medication.  The pain occurred at rest and standing or walking, but involved no weakness, stiffness, swelling, or fatigue.  Treatment involved shoe inserts and involved no functional impairment.  

Physical examination showed that no assistive devices were required for ambulation.  The feet showed painful motion, without tenderness, weakness, edema, atrophy, or disturbed circulation, and gait was within normal limits.  There was active motion in the metatarsophalangeal joint.  There was no pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  The Veteran had no limitations with standing or walking.  He required arch supports, which relieved his symptoms and pain, but he used no orthopedic devices.  All laboratory testing results, including X-rays and uric acid, were within normal limits.  The assessment was gout with left first metatarsophalangeal joint arthritis with subjective left foot great toe pain and swelling, currently asymptomatic with colchincine.  The foot discomfort affected the Veteran's daily activity.  

In September 2008 at VA, it was noted that the Veteran's chronic severe lancitating foot pain had resolved with inserts; he had stopped taking Colchicine.  The assessment was "[f]oot pain resolved with orthotics".  

The above evidence shows, in summary, that the Veteran's service-connected disability has been manifested by no more than symptoms characteristic of moderate foot injury.  The more recent evidence, including the June 2008 VA examination and subsequent VA outpatient treatment records, show that he had no functional impairment.  These symptoms are consistent with the presently assigned 10 percent rating.  See  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Otherwise, a rating higher than 10 percent is not warranted.  Indeed, the evidence does not show gout with an active disease process with one or two exacerbations a year in a well-established diagnosis, which would warrant the next higher, 20 percent rating, under Diagnostic Code 5002.  See 38 C.F.R. § 4.71a.  First in this regard, the evidence does not show an active disease process with a well-established diagnosis.  Although the Veteran was prescribed medication for gout, the evidence throughout the appeal period shows only equivocal indications of gout.  For instance, at VA in March 2005, the Veteran showed symptoms "typical of gout," but the assessment was "probably gout."  Likewise, at VA in April 2007, the assessment was foot pain that "sounds neuritic" with no evidence for gout.  

Second, under Diagnostic Code 5002, the Veteran has reported flare-ups, but the medical evidence establishes that he has coexisting foot disorders.  In particular, the August 2007 private evaluation shows that his complaints of flare-ups are "most probably" attributable to plantar fasciitis.  That report also identified pes planus as a source of foot pain, and the treatment plan involved the use of orthotics.  Consistent with the August 2007 evaluation, the Veteran, during the June 2008 VA examination, described being treated for his symptoms with shoe inserts, which relieved his symptoms and pain.  Likewise, the most recent evidence, which consists of the September 2008 VA outpatient treatment note, shows that the Veteran's foot pain had completely resolved with shoe inserts.  Thus, the weight of the evidence attributes the Veteran's symptomatology to his flat foot and plantar fasciitis, which are nonservice-connected disorders.  Thus, that symptomatology may not be considered in evaluating a service-connected disability.  

For the foregoing reasons, the Board finds that a 20 percent rating is not assignable under Diagnostic Code 5002. 

A higher rating is also not assignable under any other potentially applicable diagnostic code.  The evidence includes X-ray findings throughout the rating period specifically showing that the disability is not manifested by malunion or nonunion of tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283.  Furthermore, as indicated, the Veteran is not service-connected for acquired flatfoot or bilateral weak foot.  Also, the service-connected disability is not manifested by claw foot (pes cavus), acquired, metatarsalgia, anterior (Morton's disease); hallux valgus; hallux rigidus; or hammer toe, as shown most recently by the June 2008 fee basis examination and subsequent VA outpatient treatment records.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283.  

In conclusion, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's gout with left first metatarsophalangeal joint arthritis.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  In fact, the schedular criteria under 38 C.F.R. 4.71a, which provide ratings for the service-connected disability, specifically contemplate functional limitations due to such factors as pain and limitation of motion.  See DeLuca, 8 Vet. App. 202.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

						(CONTINUED ON NEXT PAGE)





ORDER

An evaluation in excess of 10 percent for the service-connected gout with left first metatarsophalangeal joint arthritis is denied.

The appeal on the issue of entitlement to an increased evaluation for allergic rhinitis with bilateral maxillary sinusitis, partial nasal obstruction, is dismissed.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


